Whitfield, J.,
delivered the opinion of the court.
The case should have gone to the jury. A rule that baggage shall not be checked until a ticket has been procured is a reasonable regulation to prevent imposition upon the company. But a rule that a baggage master shall not receive into the baggage room baggage until a ticket shall have been procured, if there be such a rule, is an imposition upon the public, unreasonable and void. It would require intending passengers to care for their own baggage in many situations that may readily be imagined where to do so would be entirely impracticable. Every reasonable facility for travel should be afforded those who are intending passengers, and rules should be so framed as to be just in their provisions alike to the company and the traveling public. As to the authority of the baggage master, see Isaacson v. Railroad Co., 94 N. Y., 285, 286.

Reversed and remanded.